 

Case 1:17-cr-00674-GBD Document 278 Filed 04/01/21 Page 1 of1

 

| pe —
[ie SDN _
DOCUMENT ry

‘4

;

i

UNITED STATES DISTRICT COURT
4 iC 1 ECTRONICALLY FILED:

SOUTHERN DISTRICT OF NEW YORK
wee eee eee eee eee i DOC #
(DATE FILEDAPR OT] yyy

UNITED STATES OF AMERICA,
ORDER

 

 

-against-
17 Crim. 674-4 (GBD)

RONALD GODBOLD,
Defendant.

GEORGE B. DANIELS, United States District Judge
The violation of supervised release hearing is adjourned from April 6, 2021 to May 13

2021 at 10:00 a.m.

Dated: New York, New York
SO ORDERED.

April 1, 2021
Ama # 2 Dank

CEPR GES. DANIELS
ed States District Judge
